DETAILED ACTION
Status of the Application
	Claims 1-2, 5-17, 21-23, 25-26 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment of claims 16, 21-23, 25-26 and cancellation of claim  24 as submitted in a communication filed on 10/25/2021 is acknowledged. 
Claims 1-2, 5-15 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 16 (linking claim), 17, 21-23, 25-26 are at issue and are being examined herein to the extent they encompass the elected invention.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/27/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 16 is objected to due to the recitation of “capable of binding a target ribonucleic acid sequence and direct ….binding of said complex to the target  ribonucleic acid sequence…”.  Since a ribonucleic acid sequence is a graphical representation of the order in which nucleotides are arranged in a nucleic acid, and binding occurs between molecules, the term should be amended to recite “capable of binding a target ribonucleic acid and direct ….binding of said complex to the target  ribonucleic acid …”.    Appropriate correction is required.
Claim Rejections – Improper Markush Grouping
Claims 21-23 were rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). Applicant has argued that each of the species in claims 21-23 share a structural similarity because the Type VI CRISPR-Cas effector proteins require two HEPN domains and also share a common use because the Type VI CRISPR-Cas effector proteins require RNase activity. Applicant’s arguments have been fully considered and deemed persuasive to overcome the instant rejection. As such, this rejection is hereby withdrawn. 

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claim 23 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  New grounds of rejection are necessitated by amendment.
Claim 23 is indefinite in the recitation of “wherein the Type VI CRISPR-Cas effector protein is from a bacterial species selected from the group consisting of Leptotrichia shahii…..and Listeria bacterium FSL…, or is a type VI CRISPR-Cas protein orthologue of one of the bacterial species” for the following reasons.  It is unclear as to how the term “or is a type VI CRISPR-Cas protein orthologue of one of the bacterial species” limits the claim.  The preamble of claim 23 appears to require the type VI CRISPR-Cas effector protein to be from a specific bacterial cell.  However, the claim also refers to an orthologue of a type VI CRISPR-Cas protein.  The term “orthologue” is equivalent to “variant”, either structural and/or functional variant.  Therefore, it is unclear as to whether the claim requires a type VI CRISPR-Cas effector protein or a variant (orthologue) of a type VI CRISPR-Cas effector protein.  If the claim requires a variant of a type VI CRISPR-Cas effector protein, the scope of claim 23 is broader than that of claim 16 because claim 16 only requires a type VI CRISPR-Cas effector protein and not a variant of a type VI CRISPR-Cas effector protein.  Correction is required. 

When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims 16-17, 21-23, 25-26 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that the specification discloses common structural features of the type VI proteins, citing Figures 52 and 13, and that the specification teaches that HEPN domains are known in the art.  Applicant refers to the teachings of Anantharaman et al. indicating that HEPN domains were known in the prior art and were associated with RNA processing.   Applicant states that Anantharaman et al. took HEPN domains known in the art, characterized them and further identify HEPN domains by bioinformatics approaches.  Applicant points out that Anantharaman et al. acknowledge that the conserved Rx4-6H motif of the HEPN domain is the primary determinant of a novel RNase active site but that beyond these elements, the rest of the domain sequence is poorly conserved between different families.  Applicant states that Anantharaman et al. disclose that HEPN domain structure is conserved and that it adopts a four-helical up-down fold.   Applicant states that Anantharaman et al. teach iterative profile searches with newly detected sequences examined for conserved motifs of HEPN domains to detect potential homologs.  Applicant refers to the instant specification and states that it discloses the use of gene neighborhoods and the identification of genes with Cas protein-specific profiles and predicting CRISPR arrays as well as the selection of candidates to isolate and identify novel Class 2 CRISPR-Cas 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  The Examiner acknowledges the teachings of the specification, the working examples and those of Anantharaman et al. However, the Examiner disagrees with Applicant’s contention that the entire genus of proteins required by the claims are adequately described by the teachings of the specification and/or the prior art.  While it is agreed that HEPN domains were known in the prior art and the RxxxH motif was also known in the prior art, neither the specification nor the prior art, including Anantharaman et al., teach which are the structural features required in the HEPN domains for RNase activity, nor do they teach that all that is required in a protein that has RNase activity and can form a complex with a guide nucleic acid to cleave a target nucleic acid is the presence of any two HEPN domains.  It is reiterated herein that the specification as indicated in paragraph [0269], teaches that the the specification and Anantharaman et al. state that there is very little structural similarity among these HEPN domains.  The specification fails to disclose those structural features found in HEPN domains that are present in all type VI CRISPR-Cas effector proteins with RNase activity not present in other proteins that also have HEPN domains.  One of skill in the art would understand that the structural diversity in the HEPN domains is associated with function.  In the instant case, all that has been provided is a motif that is found within these HEPN domains, Rx4-6H, where only two amino acids are defined, R and H.  The specification discloses that HEPN domains are approximately 150 amino acids long.  Even if one assumes that (i) all the amino acids of the HEPN domains have been structurally defined, which they have not, or (ii) any segment of 150 amino acids that comprise the Rx4-6H motif and has a four-helical up-down fold represents an HEPN domain,  the presence of two HEPN domains, which already include the Rx4-6H motif, represent no more than 27% of the entire structure of a protein of about 1100 amino acids (27% = 300x100/1100).   As indicated in prior Office actions, the exemplary species provided are at least 1100 amino acids long. The remainder 73% of the structure of a protein as recited, which is 800 amino acids, is unknown. There is no structure/function correlation that would allow one of skill in the art to envision the structure of such protein.  Moreover, there is no disclosure as to how this 73% of the structure correlates with the desired function.  It is unknown as to how this 73% of the structure is related to RNase activity, or the ability to bind to the guide RNA to form a complex that can cleave a target nucleic acid.  It is reiterated herein that it is highly unlikely that two motifs that are each no more than 8 amino acids long (one in each HEPN domain) can be responsible for the entire activity required, which encompasses not only RNase activity, but also the ability to bind to a nucleic acid component to form a complex that would cleave a particular target polynucleotide.  While Applicant argues that the specification teaches that two catalytic HEPN domains are features any length and sequence between these two HEPN domains is all that is required in a protein that has RNase activity and the ability to form a complex with a guide RNA.   With the exception of two amino acids in the Rx4-6H motif, there is absolutely no disclosure of the additional structural elements required in any  protein required by the claims.  No structure/function correlation has been provided that would allow one of skill in the art to envision the remaining structural elements beyond the Rx4-6H motif. Thus, one of skill in the art would have to conclude that additional structural elements are required in a protein to form a complex with a nucleic acid component that can be directed to cleave a target nucleic acid.  
As previously indicated, the claims require a large genus of proteins which are structurally unrelated or substantially unrelated, and a large genus of nucleic acid components which are structurally unrelated.  As previously stated, the total number of variants of the polypeptide of SEQ ID NO: 591 having 80% sequence identity with the polypeptide of SEQ ID NO: 591 that result solely from amino acid substitutions is 7.97x10655 variants.  While a sufficient written description of a genus of polypeptides may be achieved by a recitation of a representative number of polypeptides defined by their amino acid sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus, in the instant case, there is no recited structural feature which is representative of all the members of the genus of proteins recited in the claims, or the recited structural feature, i.e., 80% sequence identity to SEQ ID NO: 591, is not representative of all the members of the genus of proteins recited since there is no information as to which are the structural elements within the polypeptide of  SEQ ID NO: 591 that are essential for the recited activity, which are the remaining structural elements required in the recited polypeptides in addition to those recited in the claims such that the desired activity is displayed, or a correlation between structure and function which would provide .

Claims 16-17, 21-23, 25-26 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a composition comprising  the L. shahii protein of SEQ ID NO: 71 or SEQ ID NO: 591 and a nucleic acid component that forms a complex with the protein of SEQ ID NO: 71 or SEQ ID NO: 591, wherein the complex can bind to a target nucleic acid, does not reasonably provide enablement for a composition comprising any type VI CRISPR Cas effector protein having two HEPN domains and RNase activity, any variant of a type VI CRISPR Cas effector protein which may or may not have RNase activity, or any variant of the polypeptide of SEQ ID NO: 591 having 80% sequence identity with the polypeptide of SEQ ID NO: 591, and a nucleic acid component that binds to the type VI CRISPR Cas effector protein or the variant of the polypeptide of SEQ ID NO: 591 having 80% sequence identity with the polypeptide of SEQ ID NO: 591 to form a complex, wherein said nucleic acid component directs the binding of the complex to a target polynucleotide.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that as long as the specification discloses at least one method for making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 USC § 112 is satisfied, citing MPEP § 2164.01(b).  Applicant submits that claim 16 requires a type VI CRISPR-Cas effector protein with RNase activity that comprises two HEPN domains, wherein the protein forms a complex with the nucleic acid component, said nucleic acid component capable of binding with a target ribonucleic acid sequence and direct sequence-specific 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  The Examiner acknowledges the teachings of the specification and the prior art as well as the requirements set forth in MPEP 2164.01(b).   However, the Examiner disagrees with Applicant’ contention that the entire scope of the claims is fully enabled by the teachings of the specification and/or the prior art.   With regard to the statement in MPEP 2164.01(b), it is noted that while the claims require any type CRISPR-Cas9 effector protein having any structure that comprises 2 HEPN domains and has RNase activity, wherein said effector protein forms a complex with the ability to direct the binding of said complex to a target ribonucleic acid, the specification fails to disclose a structure/function correlation that would allow one of skill in the art to envision the structure of such protein, or a substantial number of structural features which are required in a protein having the recited functional characteristics. 
While it is agreed that HEPN domains and the Rx4-6H motif within the HEPN domain were known in the art, neither the specification nor the prior art teach which are the structural features required in the HEPN domains to display RNase activity, nor do they teach that all that is required in a protein that has RNase activity and can form a complex with a guide nucleic acid to cleave a target nucleic acid is the presence of any two HEPN domains.  As previously indicated, HEPN domains are also found in proteins that do not have RNase activity.  It is reiterated herein that the specification as indicated in paragraph [0269], teaches that the C2c2 proteins (type VI CRISPR-Cas proteins) can have RNase or DNase function.   Neither the specification nor the prior art teach the structural features required in a HEPN domain so that the catalytic activity associated with that domain is that of an RNase. As stated in the specification, there is very little structural similarity among HEPN domains.  The specification fails to disclose those structural features found in HEPN domains that are present in all type VI CRISPR-Cas effector proteins with RNase activity not present in other proteins that also have HEPN domains.  One of skill in the art would understand that the structural diversity in the HEPN domains is associated with function.  
As indicated in prior Office actions, the exemplary species provided are at least 1100 amino acids long.  It is reiterated herein that the HEPN domains are approximately 150 amino acids long and all that has been provided is a motif that is found within these HEPN domains, Rx4-6H, where only two amino acids are defined, R and H. Nothing is known with regard to the remaining amino acids in the HEPN domains that are essential for the required functional activities.  There are approximately 148 amino acids which are completely undefined in each HEPN domain (148 = 150 – 2).   The specification does not provide the structural features required in HEPN domains that are specific to proteins that are Type VI CRISPR-Cas effector proteins with RNase activity beyond two amino acids in the Rx4-6H motif.  Even if the argument is made that the two HEPN domains have been fully described structurally, which they have not, these two HEPN domains only represent 27% of a protein having 1100 amino acids (27% = 150x2x100%/1100). The remainder 73% of the structure of a protein as recited, which is 800 amino acids, is unknown. There is no structure/function correlation that would allow one of skill in the art to envision the structure of the remaining 73% of the structure of the required protein. Moreover, there is no disclosure as to how this 73% of the structure correlates with the desired function.  It is unknown as to how this 73% of the structure is related to RNase activity, or the ability to bind to the guide RNA to form a complex that can cleave a target nucleic acid.  It is highly unlikely that 2 amino acids in a motif, or 23% of the structure in a protein is all that is required for the desired function.  Furthermore, it is unlikely that two amino acids in a motif is all that is required for the recited catalytic activity in a protein that appears to be approximately 1100 amino acids long.  Contrary to Applicant’s assertions, the specification does not provide information regarding the identification of proteins having the recited characteristics without undue experimentation because not even the structure of the 2 HEPN domains specific for the required proteins has been provided with the exception of two amino acids in a motif.  
Even for claims that are limited to variants of the polypeptide of SEQ ID NO: 591 that have 80% essentially infinite.  As calculated in prior Office actions, the total number of structural variants of the polypeptide of SEQ ID NO: 591 that have 80% sequence identity to the polypeptide of SEQ ID NO: 591 that result solely from substitutions is 7.97x10655 variants.   The estimate of Guo et al. previously calculated predicts that 1 in 1.46x1050 variants having 80% sequence identity to SEQ ID NO: 591 would have activity (1/(0.66)N).  Thus, one of skill in the art would expect that the vast majority of the structural variants encompassed by the recited genus of proteins lack enzymatic activity. In the instant case, even with known enzymatic assays and methods to make recombinant polypeptides, one of skill in the art would have to carry an immense amount of experimentation to find a single active mutant because the specification is completely silent with regard to (i) the structural features required beyond the Rx4-6H motif and/or (ii) a structure/function correlation that would allow the determination of those structural variants more likely to have the desired activity.   Since there is an essentially infinite number of structural mutants that one of skill in the art would have to test to find one enzymatically active variant, one of skill in the art cannot possibly conclude that the amount of experimentation required with current techniques (i.e., high throughput mutagenesis and screening techniques) in the art is routine, or that the method disclosed by the specification bears reasonable correlation to the entire scope of the claims.    As previously indicated, while enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.  Such guidance has not been provided in the instant specification.  In view of the amount of information that is lacking, one cannot reasonably conclude that the disclosure provided bears a reasonable correlation to the entire scope of the claims.  Thus, for the reasons of record and those set forth above, one cannot reasonably conclude that the full scope of the claimed invention is enabled by the teachings of the specification and/or the prior art.

Double Patenting
Claims 16-17, 21-23, 25-26 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,266,886.  In the alternative, claims 16-17, 21-23, 25-26 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,266,886 in view of Podolska et al. (Journal of Biomolecular Screening 19(3):417-426, first published 8/14/2013).  
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that the issue of double patenting is contingent upon whether the remarks provided are indeed considered and entered, and if so, whether it is believed there is overlap with claims ultimately allowed in the application. Applicant requests reconsideration and withdrawal of the double patenting rejection. 
Applicant’s arguments have been fully considered but not deemed persuasive to withdraw the instant rejection or the alternative rejection.  Claims 16-17, 21-23, 25-26 of the instant application as amended are directed in part to a composition comprising a type VI CRISPR-Cas effector protein, a guide RNA and a non-target nucleic acid molecule that comprises a detectable label, wherein the type VI CRISRP-Cas effector protein has RNase activity and forms a complex with the guide RNA, wherein the guide RNA directs the complex to bind a target RNA, wherein the effector protein (a) two HEPN domains separated by a mixed alpha/beta region, wherein one of the HEPN domains is near the C-terminal end of the type VI CRISPR-Cas effector protein, (b) is a variant of the polypeptide of SEQ ID NO: 591 having 80% sequence identity with the polypeptide of SEQ ID NO: 591, or (c) is a L. shahii DSM 19757 protein.  The specification of the instant application discloses the polypeptide of SEQ ID NO: 591 as being a L. shahii DSM 19757 protein having two HEPN domains separated by a mixed alpha/beta region, wherein one of the HEPN domains is near the C-terminus. 
Claims 1-16 of US Patent No. 10,266,886 are directed in part to  (i) a system that comprises reagents for amplifying a target nucleic acid, an RNA construct that comprises a non-target sequence, a Cas13b protein (has two HEPN domains), a guide polynucleotide that binds to the Cas13b protein and . L. shahii DSM 19757 C2c2 protein as a preferred embodiment of the genus of Cas13b proteins in the systems (SEQ ID NO: 591).  Furthermore, the specification of US Patent No. 10,266,886 discloses a labeled non-target RNA as a preferred embodiment of the genus of RNA constructs comprising a non-target sequence.  Therefore, the invention of claims 16-17, 21-23, 25-26 of the instant application is deemed an obvious variation of the invention of claims 1-16 of US Patent No. 10,266,886 in view of the preferred embodiments disclosed.
It is reiterated herein that a labeled RNA construct comprising a non-target sequence would have been obvious to one of skill in the art.  One of skill in the art would have been motivated to label the RNA construct comprising the non-target sequence of claims 1-16 of US Patent No. 10,266,886 to detect the cleavage of said RNA construct. One of ordinary skill in the art has a reasonable expectation of success at adding a label to the RNA construct because the use of labeled RNA for detection purposes is well known and widely used in the art as evidenced by Podolska et al. who teach a fluorescence-based screening of cleavage activity of a ribonuclease III Dicer on RNA molecules (Abstract).   Therefore, the addition of a detection label to the RNA construct comprising the non-target sequence of claims 1-16 of US Patent No. 10,266,886  is deemed obvious over the teachings of the prior art, particularly because claims 1-16 of US Patent No. 10,266,886 specifically require the Cas13b protein to have the ability to cleave the RNA construct having the non-target sequence.  As such, the invention of claims 16, 17, 21-23, 25-26 of the instant application is deemed an obvious variation of the invention of claims 1-16 of US Patent No. 10,266,886 in view of the teachings of the prior art.  Thus, contrary to Applicant’s assertions, the composition of claims 16-17, 21-23, 25-26 of the instant application  is not patentably distinct from the invention of claims 1-16 of US Patent No. 10,266,886.

Claims 16-17, 21-23, 25-26 were provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 28-29, 31, 39-56 of copending Application No. 15/482,603.  In view of the issue of copending Application No. 15/482,603 as US Patent No. 11,060,115, claims 16-17, 21-23, 25-26 are now rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,060,115.
Claims 16-17, 21-23, 25-26 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of copending Application No. 16/450,699.  
These provisional rejections have been discussed at length in the prior Office action.  They are maintained for the reasons of record and those set forth below.
Applicant argues that the issue of double patenting is contingent upon whether the remarks provided are indeed considered and entered, and if so, whether it is believed there is overlap with claims ultimately allowed in the application. Applicant states that upon a finding of otherwise allowable subject matter, where the provisional double patenting rejections are the only issue remaining in prosecution, Applicant requests reconsideration and withdrawal of the double patenting rejection. 
Applicant’s arguments have been fully considered and entered but not deemed persuasive to withdraw the instant provisional rejections. Claims 16-17, 21-23, 25-26 of the instant application as amended are directed in part to a composition comprising a type VI CRISPR-Cas effector protein, a guide RNA and a non-target nucleic acid molecule that comprises a detectable label, wherein the type VI CRISRP-Cas effector protein has RNase activity and forms a complex with the guide RNA, wherein the guide RNA directs the complex to bind a target RNA, wherein the effector protein (a) has two HEPN domains separated by a mixed alpha/beta region, wherein one of the HEPN domains is near the C-terminal end of the type VI CRISPR-Cas effector protein, (b) is a variant of the polypeptide of SEQ ID NO: 591 having 80% sequence identity with the polypeptide of SEQ ID NO: 591, or (c) is a L. shahii DSM 19757 protein.  

Claims 1-9 of copending Application No. 16/450,699 remain directed in part to a composition comprising a CRISPR-Cas effector protein and a nucleic acid component, wherein the nucleic acid component forms a complex with the effector protein, wherein the nucleic acid component binds a target nucleic acid and directs the complex to bind the target nucleic acid, wherein the  CRISPR-Cas effector protein (a) has one or more HEPN domains, (b) is a variant of the polypeptide of SEQ ID NO: 591 (L. shahii DSM 19757 C2c2) having 80% sequence identity with the polypeptide of SEQ ID NO: 591, or (c) is a L. shahii DSM 19757 C2c2 protein.   The specification of the instant application discloses that the polypeptide of SEQ ID NO: 591 has RNase activity, comprises two HEPN domains between a mixed alpha/beta region, and comprises an HEPN domain near the C-terminal end.  The specification of copending Application No. 16/450,699 discloses a composition comprising a Cas polypeptide having at least 2 HEPN domains, a guide RNA, and a fluorescent-labeled RNA that is not a target, wherein the Cas polypeptide forms a complex with the guide RNA, and wherein the complex binds to a target RNA, as a preferred embodiment of the genus of compositions claimed. Therefore, the composition of claims 16-17, . 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/ process/file/efs/guidance/eTD-info-I.jsp.  

Conclusion
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be 
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.




/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


DR
January 18, 2022